Citation Nr: 1423914	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-21 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for sarcoidosis.

2. Whether new and material evidence has been received with respect to a claim of entitlement to service connection for emphysema.

3. Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for an acquired psychiatric disability, claimed as schizophrenia.

5.  Entitlement to service connection for brain tumor, claimed as spot on the brain.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

The issues of service connection for sarcoidosis and emphysema have been recharacterized as petitions to reopen for new and material evidence.  38 C.F.R. § 3.156.  For the sarcoidosis claim, review of the record shows that a Statement of the Case (SOC) was issued in January 2009 and the Veteran did not perfect an appeal, nor did he submit new and material evidence within the remaining period to timely perfect an appeal.  For the emphysema claim, the RO issued a final denial in March 1999.  Despite the RO's apparent decision to reopen these claims, the Board must review the appeal on a de novo basis and consider whether new and material evidence has been received for each claim.  See 38 U.S.C.A. §§ 5108 and 7104(b); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Ashford v. Brown, 10 Vet. App. 120 (1997).  

The issue of service connection for schizophrenia has been recharacterized as a claim for an acquired psychiatric disability to encompass any additional psychiatric diagnoses raised by the evidence.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran had a March 31, 2014 videoconference hearing before the undersigned.  The hearing transcript is associated with the Virtual VA electronic folder (efolder).  Updated VA treatment records are also associated with the efolder and have been reviewed by the RO in the December 2013 Supplemental Statement of Case.  No other pertinent evidence is associated with the efolder.  

The Veteran has raised service connection claims for dysphagia associated with in-service throat surgery and erectile dysfunction secondary to service connected penile lesion.  See June and August 2013 Veteran reports.  The RO has not adjudicated these claims, and consequently, the Board does not have jurisdiction over them.  They are REFERRED to the RO for appropriate action.  

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a July 2007 decision, the RO denied service connection for sarcoidosis; the Veteran did not timely perfect an appeal.

2.  The evidence received since the July 2007 rating decision does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

3.  By a March 1999 decision, the RO denied service connection for emphysema; the Veteran did not timely perfect an appeal.

4.  The evidence received since the March 1999 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

5.  Emphysema did not have its clinical onset in service and is not otherwise related to active duty, including cooking gas fume exposure.  

6.  Chronic sinusitis did not have its clinical onset in service and is not otherwise related to active duty, including peritonsillar abscess or cooking gas fume exposure.

7.  Brain tumor did not have its clinical onset in service or within the first post service year and is not otherwise related to active duty, including peritonsillar abscess or cooking gas exposure.

8.  Bronchitis did not have its clinical onset in service and is not otherwise related to active duty, including peritonsillar abscess or cooking gas fume exposure.


CONCLUSIONS OF LAW

1.  A July 2007 rating decision denying a petition to reopen a service connection claim for sarcoidosis is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013).

2.  The evidence presented since the July 2007 rating decision is not new and material, and the claim for service connection for sarcoidosis is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  A March 1999 rating decision denying a petition to reopen a service connection claim for emphysema is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013).

4.  The Veteran has submitted new and material evidence to reopen his claim for service connection for emphysema.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

5.  The criteria for service connection for emphysema are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  The criteria for service connection for sinusitis are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

7.  The criteria for service connection for brain tumor are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

8.  The criteria for service connection for bronchitis are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in November 2008 and June 2009 letters sent to the Veteran; including notice about the information and evidence to substantiate the previously denied claims for emphysema and sarcoidosis.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The RO has associated the Veteran's service treatment records, personnel records, VA treatment records, Social Security Administration (SSA) disability records, and private treatment records identified by the Veteran with the claims file.  The record includes a negative September 2013 response from the VA Medical Center in Alexandria, Louisiana for any records within their system for the Veteran.  

The Veteran has not been afforded a VA examination for his previously denied sarcoidosis claim.  In the context of claims to reopen, the duty to provide an examination is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R.  § 3.159(c).  Accordingly, if it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any new examinations already provided becomes moot.  Woehlaert, 21 Vet. App. at 463.  As explained below, adequate evidence has not been presented to reopen the sarcoidosis claim and the issue of an examination is moot.  

The Veteran was afforded VA emphysema and sinus examinations with review of the claims folder.  The examiner's medical opinion addressed whether the claimed sinus and emphysema disabilities were related to in-service peritonsillar abscess treatment.  It did not address the Veteran's reports of cooking gas fume exposure.  As detailed below, the Board does not find the Veteran credible in his assertions of in-service cooking gas fume exposure causing emphysema.  The record is otherwise entirely devoid of any competent evidence of a nexus to in-service cooking gas fume exposure, even under the low nexus standard for purposes of triggering VA's duty to provide an examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  A remand for additional medical opinion is not warranted.  See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  

The Veteran has not been afforded a VA examination for his claimed brain tumor or bronchitis disabilities.  Service records do not in any way suggest that either claimed disability had its onset in service or that the Veteran was given any experimental medication in the course peritonsillar abscess treatment.  Even assuming the Veteran's credibility in his reports of cooking gas fume exposure, the voluminous medical record does not include any indication of a nexus to the in-service exposure.  The Board rejects the Veteran's reports of experimental medication causing a brain tumor or cerebral symptoms as facially implausible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."); see also Waters, 601 F.3d at 1278.  As detailed below, the persuasive evidence indicates that symptoms associated with these claimed disabilities had their onset several years after service from idiopathic or post service causes.  Id.  For these reasons, VA examinations are not necessary for the claimed brain tumor and bronchitis disabilities, even under the low nexus standard for purposes of triggering VA's duty to provide an examination.  Waters, 601 F.3d at 1278; Locklear, 20 Vet. App. 410.  

Neither the Veteran, nor his representative, assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  It appears that at the pre-hearing conference, the undersigned was not made aware that the issue of an acquired psychiatric disability was on appeal and that sarcoidosis and emphysema were subject to previous final decisions.     Nonetheless, the Veteran provided testimony on his psychiatric disorder and how it is related to service.  He also provided testimony to substantiate the underlying service connection claims for sarcoidosis and emphysema.  The undersigned made a detailed inquiry as to the dates and locations of all medical records to ensure the record was complete.  For these reasons, the Board finds that the Veteran is not prejudiced and the Board can adjudicate the claims.  

For these above stated reasons, no further notice or assistance is required for a fair adjudication of the Veteran's claims.  


II.  New and material evidence to reopen a previously denied service connection claims for sarcoidosis and emphysema.

The Veteran seeks service connection for sarcoidosis.  The claim was originally denied in a July 2007 RO decision.  The Veteran filed a notice of disagreement and the RO issued a January 2009 statement of the case.  The Veteran did not perfect an appeal, nor did he submit new and material evidence within the remaining appeal period.  The RO's July 2007 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Veteran seeks service connection for emphysema.  The claim was originally denied in a March 1999 RO decision.  The Veteran did not perfect an appeal, nor did he submit new and material evidence within a year of the decision.  The RO's March 1999 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review.  Absent the receipt of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then undertake an examination of the merits of the claim. 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Kent, 20 Vet. App. at 10.  

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

(i) Sarcoidosis

The Veteran's claim for service connection for sarcoidosis was last previously denied because there was no evidence that the disability had its onset in service or was otherwise related to an in-service event, injury, or disease.  Evidence previously considered included service treatment records, VA treatment records, private medical records, various written statements from the Veteran, and testimony given at an October 2008 RO hearing.  

Service treatment records are entirely negative for sarcoidosis.  Notably on his February 1985 Report of Medical History for separation, the Veteran denied having swollen or painful joints, eye trouble, skin disease, shortness of breath, chronic cough, or frequent trouble sleeping.  Contemporaneous clinical examination was normal.  

In March 1986, the Veteran was afforded a VA examination in connection with claimed throat and digestive tract disabilities.  A chest X-ray taken at time revealed normal findings.  

October 1994 private medical records, from a physician who appears to be a dermatologist, include comments that "in recent years" the Veteran had "very significant health problems" including iritis and arthritis.  

January 1995 VA treatment records show that the Veteran had a history of headaches over the past two years.  He had been seen by ophthalmologists who ruled out various conditions, but could not provide a final diagnosis, other than spasms behind the eyes causing pain and headaches.  

In March 1995, the Veteran filed a service connection claim for "arthritis - iritis."  

March 1995 VA ophthalmology records reflect that the Veteran had intermittent burning, pain, and irritation in his eyes since 1985.  The symptoms became constant over the past three years.  He had been taking prednisone over the past two years.  A clinical ocular examination was taken.  The examiner assessed no signs of ocular disease and low refractive error.  

VA treatment records from April 1995 reflect that the Veteran was suspected to have glaucoma based upon his ocular complaints.  It noted a history of "eye problem" over the past three years.  Contemporaneous ophthalmology notes reflect that the Veteran had an unknown ocular problem in both eyes with a recent increase in symptoms.  The examiner assessed loss of vision both eyes.  

January 1996 VA treatment records include an assessment of rheumatoid arthritis with ocular manifestations.   

VA inpatient discharge summaries from May 1995 through October 1998 reflect that the Veteran was hospitalized for asthma or related acute respiratory illnesses.  Bilateral scleritis, possible belpharitis, and history of glaucoma were also reported.  

VA ophthalmology clinic records from December 2000 and January 2001 showed that the Veteran had a history of sarcoid uveitis in both eyes.  The examiner recommended tapering his steroids and noted that the Veteran had possible lung involvement from sarcoidosis.  The Veteran returned to clinic in November 2003 upon complaints of blurry vision.  The examiner noted recent lung X-rays were negative for active sarcoid disease; however, he had symptoms of reactive airway disease of asthma or emphysema.  Following ocular examination, the examiner diagnosed recurrent sarcoid uveitis.  

VA treatment records from September 2005 showed that the Veteran was hospitalized and received a discharge diagnosis of sarcoid.  As relevant, his history was noted to include chronic steroid use for sarcoid uveitis for the past 10 years.  

VA primary care records from December 2005 note a sacroid history.  However, the examiner commented that he could not find pulmonary changes consistent with sacroid, citing recent CT scan results and pulmonary function tests.  The Veteran's primary complaint was weight gain and persistent respiratory symptoms, despite taking prednisone.  As relevant, the examiner noted a history of recurrent sacroid uveitis. 

January 2006 chest X-ray indicated findings consistent with sarcoidosis.  An April 2007 MRI of the brain showed lesions in the frontal area due to nonspecific chronic small vessel ischemia.  However, less likely differential diagnoses of sarcoidosis, prior viral infection, vasculitis, demyelinating process, and migraine were also listed.  

At the October 2008 RO hearing, the Veteran reported that he had sarcoidosis in service, but that it was dormant.  He believed it became active sometime in the 1990s and spread to his lungs.  Upon further inquiry, he stated that after service a VA physician had told him that it had been in a dormant stage in service.  He recalled having dyspnea upon exertion, but did not seek medical attention for it.  He had been taking steroid medication since approximately 1995.   

Since then, the Veteran has submitted updated VA treatment records, a March 2000 statement from his treating VA physician, and updated private and VA treatment records.  He was also afforded a Board hearing.  The newly submitted medical records show that the Veteran continued to seek treatment for possible ocular and pulmonary sarcoid symptoms, but they do not in way indicate or suggest that the Veteran had sarcoidosis during service.  

Most recently, VA ophthalmology clinic records from November 2013 reflect that the Veteran had a history of sarcoid uveitis in both eyes.  The examiner commented that it was "quiet for many years."  He noted that the Veteran's dry eyes could be secondary to sarcoidosis, but he did not observe any other symptoms related to sarcoidosis.   

At the March 2014 hearing, the Veteran reported having respiratory problems in service.  He described it as shortness of breath upon physical exertion.  He did not seek treatment for it in service.  Following service, he was diagnosed with bronchitis and sarcoidosis.  

The issue is whether the newly submitted evidence is new and material to the previously denied claim.  38 C.F.R. § 3.156.  The claim was last finally denied in a January 2009 SOC due to absence of a nexus to service.  

The newly submitted evidence does not include competent reports of a nexus to service.  The updated medical records reflect continuing treatment for ocular and respiratory symptoms, but are redundant of medical evidence previously considered, which suggests a disease onset several years following service.  Again, the presumption of credibility for new and material evidence does not extend to reports upon which the reporter is not competent to provide.  Justus, 3 Vet. App. at 513; King, 5 Vet. App. at 21.  While the Veteran is competent to described readily observable symptoms such as exertive dyspnea, sarcoidosis is a complex disease requiring medical expertise.  The Veteran is not a medical professional and to the extent he provides additional reports asserting a nexus, he is not competent to report on such a matter and any such reports have no probative value.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
  
In summary, the evidence received since the last final rating decision indicating that the Veteran had sarcoidosis initially manifesting in service or within a year of separation consists of evidence that is either redundant of previously considered evidence or not competent.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, amounts to a reiteration of contentions made and considered previously.  The evidence is not new and material.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim for service connection for sarcoidosis.

(ii)  Emphysema

The Veteran's claim for service connection for emphysema was last previously denied because there was no evidence that the disability had its onset in service or was otherwise related to an in-service event, injury, or disease.  Evidence previously considered included service treatment records, VA treatment records, private medical records, and various written statements from the Veteran.
 
Service treatment records are entirely negative for a chronic respiratory disorder.  On his February 1985 Report of Medical History for separation, the Veteran denied having or ever having asthma, shortness of breath, pain or pressure in chest, or chronic cough.  Contemporaneous clinical examination showed his chest and lungs were examined and deemed to be normal.  

March 1986 chest X-ray showed normal findings.  

Beginning in approximately 1996, the Veteran had multiple hospitalizations for respiratory difficulties, which were assessed as asthma and bronchitis.  The December 1996 CT chest scan was normal.  

In his March 1998 claim, the Veteran asserted that he had emphysema related to second hand smoke exposure in service.  

The newly received evidence includes a December 2000 contention that emphysema is related to in-service gas fume exposure while preparing food and updated treatment records showing continued emphysema or related chronic pulmonary obstructive disease (COPD).  The Veteran has reiterated his assertions of cooking gas fume exposure since December 2000.  At March 2014 hearing, he  stated that he was exposed to gas fume while preparing food in service and has had lung problems ever since then.  He recalled having exertional dyspnea in service, but did not remember having generalized dyspnea from non-exertional activities.   

Upon review of the entire record, the issue is whether the newly submitted evidence is new and material to the previously denied claim.  38 C.F.R. § 3.156.  The claim was last finally denied in a March 1999 RO decision due to general lack of evidence.  

The newly submitted evidence consists of competent statements by the Veteran that he had in-service cooking gas fume exposure.  He also claims that emphysema is related to in-service cooking gas fume exposure.  The Veteran is presumed credible in his reports for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 513.  The new reports relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  See Kent, 20 Vet. App. at 10; see also Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that the reports received since December 2000 are new and material evidence, and the claim of service connection for emphysema must be reopened.  Id.; 38 C.F.R. § 3.156.  It is addressed below. 

III.  Service connection

General laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Certain chronic diseases, including malignant tumors of the brain, will be considered to be incurred in service if manifested to a degree of 10 percent or more within the first post service year.  38 C.F.R. §§ 3.307, 3.309.  However, record does not show that the Veteran has ever had a malignant brain tumor.  The chronic disease presumption is not applicable to the Veteran's appeal.    

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i)  Emphysema 

The Board has reopened the previously denied service connection for emphysema in order to review the underlying service connection claim.  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the underlying service connection claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Personnel records confirm that the Veteran's occupational specialty was in food preparation.  However, service treatment records are otherwise negative for emphysema, COPD, or similar respiratory disorder.  The Veteran even denied having several respiratory disorders on his medical history questionnaire for separation, nor was any respiratory disorder found upon contemporaneous clinical examination.

Beginning in approximately 1996, the Veteran had multiple hospitalizations for respiratory difficulties, which were assessed as asthma and bronchitis.  

In March 1998, the Veteran reported that he had emphysema secondary to second hand smoke exposure in service.  

In December 2000, the Veteran began asserting that in-service cooking gas exposure caused him to develop emphysema or related COPD.  At the recent hearing, he detailed his history of exposure to gas fumes while cooking food in service.  
 
The Board does not find the Veteran's reports of in-service cooking gas fume exposure credible.  Again, the Board must presume the Veteran's credibility in the context of a petition to reopen a previously denied, but the presumption does not extend to the underlying service connection claim.  Justus, 3 Vet. App. at 513; Caluza, 7 Vet. App. at 510-511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden, 125 F. 3d at 1481 (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence when weighing evidence).  

In this instance, the Veteran initially claimed that emphysema was related to second hand smoke exposure.  See March 1998 claim.  It was only after the denial of his first emphysema claim that he presented the cooking gas fume exposure narrative.  See December 2000 Veteran report.  The currently identified nexus to cooking gas fume exposure is inconsistent with his prior assertion that second hand smoke exposure caused his pulmonary illness.  Caluza, 7 Vet. App. at 510-511.  The competent evidence, aside from transcriptions of the Veteran's self-reported history, does not include any suggestion that emphysema or COPD is related to in-service cooking gas fume exposure.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Given the sequence of reports above and absence of competent evidence in the voluminous record, the Board considers the Veteran's changed narrative to indicate a pecuniary interest, rather than a genuine belief that exposure to cooking gas fumes caused his claimed illness.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The finding of incredibility also extends to any report by the Veteran that medical providers have verbally informed him of a nexus to in-service cooking gas fume exposure.  Id.; Caluza, 7 Vet. App. at 510-511.  

In summary, the Board does not find the Veteran credible in his reports that emphysema or related COPD is related to cooking gas fume exposure while engaged in food preparation activities in service.  The preponderance of the evidence weighs against the claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claim for service connection for emphysema must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

(ii) Sinusitis

Service treatment records show that the Veteran had several instances of treatment for complaints about a sore throat or throat infection.  In August and October 1984, he was hospitalized to rule out a peritonsillar abscess.  October 1984 disposition diagnoses of hematoma and edema, soft palate were given.  It appears he was treated again for peritonsillar abscess in January 1985.  On his February 1985 Report of Medical History for separation, the Veteran endorsed having ear, nose, or throat (ENT) trouble.  He denied having chronic or frequent colds or sinusitis.  Contemporaneous clinical examination was within normal limits.  

VA treatment records from April 1987 reflect that the Veteran had left sided nasal obstruction and chronic sore throat.  Clinical examination revealed a straight septum and enlarged tonsils.  The examiner assessed nasal obstruction and chronic tonsillitis.  The Veteran presented to a VA clinic again in October 1987 reportedly "seeking 'compensation' " with complaints of nostril obstruction.  Following clinical examination, the clinician diagnosed hemorrhoids.  He discharged the Veteran home and noted he was not in acute distress.  A Social Worker consultation was placed for his compensation claim.  

January 1995 Druid City Hospital (DCH) medical records show that the Veteran had a CT head scan.  It revealed mild sinusitis.  A November 1995 VA CT head scan taken showed severe sinusitis.  In January 1996, the Veteran underwent a septoplasty and additional sinus surgery in August 1996.  October 2001 VA treatment records show that additional sinus surgery was not needed.  Since the mid-1990s, the Veteran has been periodically treated for sinusitis.  However, these treatment records are devoid of any nexus statement that is not solely based upon the Veteran's self reported history.

The Veteran has made various contentions that his current sinusitis either had its onset in service or is related to in-service peritonsillar abscess removal.  See May 2010 substantive appeal; August 2011 and December 2013 Veteran statements.

In February 2012, the Veteran had a VA sinus examination with review of the claims folder.  The examiner noted current diagnoses of chronic sinusitis and allergic rhinitis.  The Veteran contended these diagnoses were related to in-service peritonsillar abscess removal and various symptoms, including dyspnea, decreased smell, and headaches, first manifesting in service.  The examiner noted recent CT scan of the paranasal sinuses which documented post-surgical residual changes and a May 2011 nasal endoscopy report.  She expressed a negative medical nexus opinion.  She cited the absence of medical literature to show an association between the presence of peritonsillar abscess or effectively treated peritonsillar abscess causing sinusitis or any other long term residual.  

At the March 2014 hearing, the Veteran recalled that he initially experienced sinus problems in service when he was exposed to cooking gas fumes.  He eventually developed a throat abscess necessitating surgical removal.  He believed he had two post service sinus operations on his throat in 1986 or 1987.  He did not seek treatment in service to avoid the appearance of malingering behavior.  

In summary, the Veteran asserts that his current sinusitis is related to symptoms having their onset in service, cooking gas fume exposure, and/or is a postoperative residual of throat abscess removal.  

Regarding the Veteran's report of an onset of symptoms in service, sinusitis symptoms are readily observable and his reports must be carefully considered.  At separation, he was specifically asked whether he had or ever had sinusitis and he gave a negative response.  Notably, he did endorse ENT trouble.  Review of service treatment records document multiple treatments for sore throat and various other illnesses.  Thus, his assertion at the hearing that he rarely sought in-service medical attention and did not have a separation examination is not credible.  Caluza, 7 Vet. App. at 510-511.  Although an absence of contemporaneous medical treatment is not an adequate reason to discount reported symptomatology, in this instance, medical records are available documenting treatment in service and in the years immediately following service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  They show treatment for throat and tonsil disorders, but do not specifically reference sinus problems until an April 1987 finding of nasal obstruction.  Sinusitis was not given as formal diagnosis until several years after service.  Given the above stated record, the Board finds that the probative evidence does not show an onset of sinusitis symptoms in service.  Id.

The issues of a nexus to cooking gas fume exposure or throat abscess removal are complex medical questions, for which the Veteran is not competent to answer.  Jandreau, 492 F.3d at 1377.  The Veteran's reports of a nexus to these in-service events have no probative value.  Competent medical evidence is required to show a nexus.  Woehlaert, 21 Vet. App. 456.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

Here, the February 2012 VA examiner reviewed the claims folder and expressed a negative opinion on whether the Veteran's in-service treatments for peritonsillar abscess could be related to subsequent sinusitis.  His opinion was based upon complete review of the record and clinical examination.  The Board considers the rationale that published medical studies do not identify sinusitis as a secondary symptom to or post-operative residual of peritonsillar abscesses plausible.  The medical opinion is uncontroverted by any additional evidence.  For these reasons, the February 2012 medical opinion is highly probative evidence weighing against a nexus to the in-service peritonsillar abscess.

For the contention of sinusitis being related to cooking gas exposure, the competent evidence is completely devoid of any indication or suggestion that sinusitis is related to cooking gas fume exposure.  The transcriptions of the Veteran assertions in medical records are not probative and as noted above, the Board does not find the Veteran credible in any report that treating clinicians have verbally informed him of a nexus.  Swann, 5 Vet. App. at 233; Caluza, 7 Vet. App. at 510-511.  Again, the Veteran is not competent to assert a nexus and competent reports or suggestions of a nexus have not been given.     

In conclusion, the preponderance of the evidence weighs against the claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claim for service connection for sinusitis must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

(iii) Brain tumor (claimed as spot on the brain)

The Veteran contends he has a brain tumor.  He reports that in service he had trouble sleeping, headaches, and seizures.  (See hearing transcript p.9; December 2013 statement).  He did not receive any medical attention and later found out sometime in the 1990s that he had a brain abnormality.  

Briefly, the Board notes several reports about a possible childhood head injury from a motor vehicle accident.  The December 1977 entrance examination report does not note any neurological or similar abnormality upon entrance into service, and the presumption of soundness attaches.  38 C.F.R. § 3.304. 

Service treatment records are entirely negative for any head injury or cerebellar disorder.  On his February 1985 Report of Medical History for Separation, the Veteran denied having or ever having: frequent or severe headaches, head injury, epilepsy or fits, motion sickness, frequent trouble sleeping, loss of memory, or amnesia, nervous trouble, or periods of unconsciousness.  He underwent a contemporaneous clinical examination, which showed neurologic and psychiatric function was normal.  

Personnel records document that the Veteran had several instances of behavioral problems.  However, none of the reports or subsequent evidence is in any way suggestive his behavioral problems related to an underlying brain abnormality which was present in service.  

September 2006 VA treatment records show that the Veteran had two episodes of seizure like symptoms.  However, he denied loss of consciousness, mental status changes, tonic clonic movements, or incontinence.  He stated that he had similar episodes when his neuropsychiatric medications were adjusted.  The physician remarked that the symptoms were not suggestive of classic seizure activity, but a partial or temporal seizure could not be ruled out.  

March 2007 primary care records show that the Veteran believed he recently had a seizure.  The examiner commented that the Veteran's reported symptoms were atypical for seizures.  However, given the Veteran's sarcoidosis history, he recommended an MRI and electroencephalogram (EEG).  

A MRI brain imaging report from April 2007 showed lesions in the frontal area due to nonspecific chronic small vessel ischemia.  However, less likely differential diagnoses of sarcoidosis, prior viral infection, vasculitis, demyelinating process, and migraine were also listed.  May 2007 VA neurology clinic notes reflect an assessment of simple partial seizure based upon electroencephalogram (EEG) findings.  The neurologist also commented that there was possible neurosarcoidosis, noting the Veteran's history of ocular sarcoidosis.  He placed the Veteran on seizure medication.

The Veteran revisited the VA neurology clinic in July 2007, April 2008, January 2009, January 2010 and July 2010.  The neurologists assessed MRI findings suggestive of neurosacroid, but found the Veteran to be asymptomatic and did not recommend further intervention.    

Relevant imaging studies included a January 2009 MRI brain imaging study showed interval improvement of white matter T2 FLAIR hyperintense signal, differential diagnoses include small vessel ischemia, prior viral infection, demyelination or sarcoidosis.  An April 2009 private CT head scan confirmed that there was no diagnostic abnormality in the brain.  July 2010 MRI brain imaging study showed stable appearance of the white matter hyperintensities, likely from chronic microvascular ischemic changes.  

July 2011 VA neurology clinic notes reflect that the Veteran complained of recent seizure after failing to take his medication, but the overall findings were stable.  The most recent VA treatment record from September 2012 reflects that the Veteran had well controlled seizures with one breakthrough seizure 7 months ago.  No additional treatment was needed.  

The Veteran contends he has a brain tumor related to service.  While he is competent to describe symptoms, the nexus issue involved in this disability is a complex medical question beyond the Veteran's competency.  Jandreau, 492 F.3d at 1377.  His reports of a nexus for brain tumors have no probative value.  Competent medical evidence is required to show a nexus.  Woehlaert, 21 Vet. App. 456.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

Review of the medical record shows that the Veteran had seizure like symptoms many years after service.  His treating neurologists have related the seizure symptoms to possible sarcoid lesion or similar lesion affecting the brain.  The Veteran is not service connected for sarcoidosis and to the extent any abnormality is secondary to sarcoidosis, the claim must be denied as a matter of law.  38 C.F.R. § 3.310.

The record does not show any in-service event, injury, or disease to which the post service seizures could be related.  During service, the Veteran sought medical attention for various unrelated maladies and did not report any symptoms associated with seizures.  At separation, he explicitly denied having or ever having epilepsy, among other related cerebral symptoms.  See February 1985 Report of Medical History.  

The Veteran alluded to in-service symptoms indicative of brain abnormality at the hearing.  The Board considers such reports to be inconsistent with the above service treatment records and VA treatment records.  Caluza, 7 Vet. App. at 510-511.  The competent evidence clearly show that the Veteran had seizures many years after service and do not contain any indication that the Veteran currently has a cerebral disorder having an in-service onset in service or nexus to an in-service illness or disease.  As noted above, the Board finds the Veteran to have generally low credibility given his reports which conflict with medical records and indicate pecuniary interest.  The Veteran's post service reports about in-service symptoms associated with a brain abnormality are not credible and have no probative value.  Id.; Cartwright, 2 Vet. App. at 25.

For the above stated reasons, the preponderance of the evidence weighs against the claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claim for service connection for brain tumors must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

(iv) Bronchitis

The Veteran contends his current bronchitis is related to service.  He has been previously denied service connection for emphysema and sarcoidosis in prior final rating decisions.  See RO decisions dated March 1999, October 2001, and July 2007.  However, bronchitis is a distinct diagnosis and is not subject to the aforementioned rating decisions.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  
The Board will consider whether there is bronchitis or additional pulmonary disorder, unrelated to the previously denied disabilities, that is related to service.  

Service treatment records do not show any pulmonary symptoms or disorder in service.  On his February 1985 Report of Medical History for separation, the Veteran denied having or ever having asthma, shortness of breath, pain or pressure in chest, or chronic cough.  Contemporaneous clinical examination showed his chest and lungs were examined and deemed to be normal.  

A March 1986 chest X-ray report showed normal findings.  

Beginning in the mid-1990s, the Veteran had multiple hospitalizations for respiratory difficulties, which were assessed as asthma and bronchitis.  Notably, a December 1996 discharge summary reflects that the Veteran's respiratory difficulties had an onset around 1993.  The examiner noted that while the Veteran could not identify an exacerbating event, he had occupational chemical exposure in his current janitorial position.  He also noted that the Veteran was in good health until three years ago and suspected an autoimmune disorder may be present.    

July 1998 letter from a private treating physician reflects that the Veteran had "worsening dyspnea, which apparently has been actually progressive in the last three years, with recurrent exacerbations."  Current evaluation suggested underlying sarcoidosis based upon chest X-ray and topical steroid treatment.  He left the medication regimen unchanged.  

August 1998 private pulmonary function report and a September 1998 private chest 
X-ray showed normal findings. 

In December 2000, the Veteran asserted that his respiratory difficulties were related to in-service cooking gas exposure and/or peritonsillar abscess removal.  

March 2001 SSA records show that the Veteran reported that occupational fume exposure as a kitchen laborer caused his lung disorders.  In December 2002, the SSA granted disability benefits with a primary disability of asthma and secondary disability of affective disorder.

September 2005 VA discharge summary shows that the Veteran was treated for an asthma exacerbation and sarcoid.  He presented with a two week history of chest pain.  Diagnoses included a history of asthma versus emphysema and sarcoid uveitis.  CT chest scan did not reveal evidence of sarcoid induced interstitial lung disease. 

December 2005 VA primary care records show that pulmonary sarcoid was suspected upon complaints of continuing dyspnea.  Clinical examination of the lungs showed good air movement.  The examiner assessed a history of asthma and bronchospasm.  The examiner noted that pulmonary function testing showed moderate obstruction and moderate reduction in diffuse capacity of carbon monoxide (DLCO).  He was unsure whether the findings represented more than asthma and emphysema.  He suspected most of the respiratory symptoms were related to asthma.  

January 2006 pulmonary records showed that the Veteran was suspected to have sarcoid in his lungs, but diagnostic testing suggested otherwise.  He had a 10 year history of steroid medication.  Clinical examination showed faint wheezing without crackles.  The examiner wanted to taper the steroid medication.  

May 2006 pulmonary function testing indicated that the Veteran may have airway restriction.   

December 2009 private medical records show that the Veteran presented with dyspnea and wheezing.  Chest X-rays were normal.  An assessment of chronic obstructive pulmonary disease (COPD) was given.

June 2010 private medical records note a history of dyspnea, emphysema, and COPD.  He was assessed as having a COPD exacerbation precipitated by sinus drainage.  July 2010 chest X-rays were negative for any evidence of acute disease. 

Private medical records from August 2011 reflect that the Veteran reported history of COPD and emphysema that he attributed to "cooking in the military."  Private chest X-rays from August 2011 do not show any acute cardiopulmonary pathology.  In October 2011, he was hospitalized for a COPD exacerbation.  

VA treatment records from 2010 to 2012 indicate that the Veteran continued to have pulmonary sarcoidosis and bronchitis.  

The Veteran was afforded a February 2012 respiratory examination with review of the claims folder.  The examiner noted the Veteran's complaints of dyspnea in service and peritonsillar abscess.  X-rays included findings consistent with COPD.  The examiner diagnosed asthma, COPD, and sarcoidosis.  She expressed a negative opinion.  She explained that there is no medical literature showing peritonsillar abscess results in emphysema or upon effective treatment has any other long term effects.  

At the March 2014 hearing, the Veteran recalled experiencing difficulty breathing due to the fumes inhaled while cooking with gas and exertional dyspnea.  He did not seek treatment in service.  He later began noticing his breathing problems around 1990; although, he recalled being diagnosed with bronchitis sometime between 1986 and 1988.  

Review of the record presents conflicting evidence on whether the Veteran had bronchitis or related symptoms in service.  Service treatment records are negative for any chronic respiratory disorder.  At separation, the Veteran denied having any respiratory symptoms.  However, at the hearing and in additional statements the Veteran assert that the he had in-service respiratory symptoms based upon his recollections.  The Veteran's reports are inconsistent with the December 1996 and July 1998 medical reports suggesting an onset of respiratory symptoms in the early 1990s.  For these reasons, the Board does not the Veteran's reports about in-service respiratory symptoms probative.  Caluza, 7 Vet. App. at 510-511.

By contrast, the December 1996 VA inpatient discharge summary and July 1998 letter by the Veteran's private treating physician indicates that the Veteran began experiencing noticeable respiratory symptoms in the early to mid-1990s.  Such reports comport with clinical records indicating periodic treatment for acute respiratory distress beginning around 1996, under diagnoses of asthma and bronchitis.  See also April 2001 VA treatment records.  Given its consistency with the additional evidence and general plausibility, the Board considers the December 1996 and July 1998 medical reports to be highly probative as to showing a post service onset for respiratory symptoms.  Caluza, 7 Vet. App. at 510-511.

The Veteran also contends that post service bronchitis is related to either in-service cooking gas fume exposure or peritonsillar abscess removal.  The issues of a nexus to these in-service events are complex medical questions, for which the Veteran is not competent to answer.  Jandreau, 492 F.3d at 1377.  His reports of a nexus to these in-service events have no probative value.  Competent medical evidence is required to show a nexus.  Woehlaert, 21 Vet. App. 456.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

Here, the February 2012 VA examiner reviewed the claims folder and expressed a negative opinion on whether the Veteran's in-service treatments for peritonsillar abscess could be related to subsequent disability.  Her opinion was based upon complete review of the record and clinical examination.  The Board considers the rationale that published medical studies do not identify any secondary disability as a long term residual of effectively treated peritonsillar abscesses plausible.  The medical opinion is uncontroverted by any additional evidence.  For these reasons, the February 2012 medical opinion is highly probative evidence weighing against a nexus to the in-service peritonsillar abscess.

For the contention of bronchitis being related to cooking gas fume exposure, the Board has found the Veteran to have low credibility in his assertions of a nexus to this in-service event for his emphysema claim.  Even assuming the Veteran's reports about in-service gas fume exposure are credible, the medical evidence is completely devoid of any indication or suggestion that bronchitis is related to such exposure.  Rather, the competent evidence alludes to possible post service occupational chemical exposure or post service autoimmune disease.  See December 1996 VA discharge summary.  Although some medical records include a transcription of the Veteran's self-reported history, these medical reports do not qualify as competent evidence as they are only recording the Veteran's reports.  Swann, 5 Vet. App. at 233.  Again, a competent nexus to in-service cooking gas fume exposure has not been demonstrated.  See also Waters, 601 F. 3d at 1278.

In conclusion, the preponderance of the evidence weighs against the claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claim for service connection for bronchitis must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

	
ORDER

The petition to reopen a previously denied claim for service connection for sarcoidosis is denied. 

New and material evidence has been submitted to reopen a claim for entitlement to service connection for emphysema; to this limited extent, the appeal is granted.

Service connection for emphysema is denied. 

Service connection for sinusitis is denied.

Service connection for brain tumor is denied.

Service connection for bronchitis is denied.


REMAND

The Veteran has not been afforded a VA psychiatric examination.  He regularly seeks outpatient mental health treatment and is currently assessed as having a schizoaffective disorder.  Service treatment records include a January 1985 complaint of hallucinations following outpatient surgery for peritonsillar abscess treatment.  He asserts that he has had a continuity of symptomatology beginning in service.  The Board finds the Veteran's credibility to be generally low given the facial implausibility of his assertion that his psychiatric disorder is related to experimental medication given in the course of treatment for peritonsillar abscess removal.  Nonetheless, given the isolated January 1985 complaint of psychotic type symptoms and the low threshold for purposes of triggering VA's duty to provide an examination, a VA psychiatric examination and medical opinion is necessary. 

The issue of TDIU is inextricably intertwined with the remanded acquired psychiatric disorder claim.  The Board will defer TDIU adjudication until the acquired psychiatric claim is resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The claims file, both paper and electronic versions must be made available to and reviewed by the examiner.  

A clinical interview and evaluation with any indicated testing must be conducted.    
 
Following examination, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current schizoaffective disorder or any additionally diagnosed DSM-IV Axis I disorder is related to in-service peritonsillar abscess removal or otherwise is related to service.  The examiner is directed to review January 1985 service treatment records documenting reports of hallucinations.    

The examiner must provide a complete rationale all opinions expressed.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's contentions, the examiner should provide a clear reason for doing so.  The examiner cannot solely rely on an absence of contemporaneous medical treatment for rejecting the Veteran's reports, but may rely on inconsistency with additional evidence, facial implausibility, or demonstrated pecuniary bias, among others, in addition to an absence of medical treatment in doing so.  Again, the precise reasons for rejecting the Veteran's reports must be clearly stated.   

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  After completing all development required above, re-adjudicate the service connection claim for an acquired psychiatric disability and TDIU.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


